Citation Nr: 1625483	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-01 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 28, 1994, rating decision that assigned an effective date of June 7, 1990, for the grant of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1959 to September 1971, including service in the Republic of Vietnam. He died in 1987; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO found that there was no clear and unmistakable error in its prior, June 1994 rating decision granting service connection for the cause of the Veteran's death and assigning an effective date of June 7, 1990 for this award.
 
In her January 2012 substantive appeal, the appellant requested a Board hearing at the Albuquerque RO. See 38 C.F.R. § 20.704(b) (2015).  However, she withdrew her hearing request in writing via an April 2015 statement to VA. Accordingly, the Board finds that the appellant's request for hearing has been withdrawn. 38 C.F.R. § 20.704(d) (2015).

For the reasons discussed below, it is unclear whether the appellant or her representative has attempted or is attempting to raise the issue of CUE in a prior Board decision (i.e., the June 1997 Board decision discussed below). The Board therefore invites the attention of the appellant and her representative to the Board's Rules of Practice concerning motions to revise Board decisions based on CUE found in 38 C.F.R. § 20.1400 et seq. See Chairman's Memorandum 01-99-09, Adjudication of Motions for Review of Prior BVA Decisions on the Grounds of Clear and Unmistakable Error (Feb. 19, 1999) (providing that if it is unclear whether an appellant or representative is attempting to raise the issue of CUE in a prior Board decision, the Veterans Law Judge may note this in the "Introduction" section of the appellate decision and invite attention to the Board's Rules of Practice concerning CUE motions).
FINDINGS OF FACT

1. In a June 28, 1994, rating decision, the RO granted the appellant's initial claim of entitlement to service connection for the cause of the Veteran's death, assigning an effective date of June 7, 1990, the date the claim was received by VA.

2. The June 28, 1994, rating decision was subsumed by a June 1997 Board decision that denied entitlement to an earlier effective date for the grant of service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The June 7, 1990 rating decision granting service connection for the cause of the Veteran's death and assigning an effective date of June 7, 1990, is not subject to challenge on the basis of CUE as a matter of law.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1104 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2009, the RO received correspondence from the appellant in which she contended that she was entitled to an earlier effective date for the grant of service connection for the cause of the Veteran's death.  The RO construed this as a motion alleging CUE in its June 28, 1994, rating decision.  In that decision, the RO granted the appellant's claim for service connection for the cause of the Veteran's death, assigning an effective date of June 7, 1990, the date the claim was received by VA.

Pertinent law provides that previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a). When the Board affirms a decision of an RO, the RO determination "is subsumed by the final appellate decision" pursuant to 38 C.F.R. § 20.1104 (2015). Thus, the RO decision is not reviewable for CUE, because it merges with the Board's decision and ceases to have any independent effect once the Board has rendered a final decision.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the United States Court of Appeals for the Federal Circuit held that section 3.105(a) applies only to RO decisions, and not to Board decisions. In so holding, the Federal Circuit noted that to hold otherwise would permit an inferior tribunal, such as a regional office, to collaterally review the actions of a superior one, i.e., the Board. Id. at 1526. Subsequently, in Duran v. Brown, 7 Vet. App. 216, 224 (1994), the United States Court of Veterans' Appeals (since renamed the United States Court of Appeals for Veterans Claims) held that an RO decision "appealed to and affirmed by the Board" was thus "subsumed by the Board's decision," and could not be attacked on CUE grounds. See Donovan v. Gober, 10 Vet. App. 404 (1997), aff'd sub. nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999) (holding that a final, unappealed RO decision subsequently reviewed de novo on the merits by the Board is subsumed by the Board decision and not subject to a CUE challenge as a matter of law).

On June 28, 1994, the RO granted service connection for the cause of the Veteran's death and assigned an effective date of June 7, 1990 for the award of this benefit.  The appellant filed a timely notice of disagreement with the effective date assigned, the RO issued a statement of the case, and the appellant filed a timely substantive appeal.  In June 1997, the Board denied the appellant's earlier effective date claim on the merits.  Thus, pursuant to the applicable regulation as interpreted by the courts, the June 28, 1994, rating decision was subsumed in the subsequent, final Board decision issued in June 1997, in which the Board denied the claim for an earlier effective date of the award of service connection. Because the June 28, 1994, rating decision was subsumed by the June 1997 Board decision, the rating decision is not subject to a challenge on the basis of CUE. Additionally, the claim now before the Board may not be construed as a motion to revise the 1997 Board decision. See Dittrich v. West, 11 Vet. App. 10 (1998) (holding that no claim of CUE in a Board decision is presented by the record where the claim on appeal involved CUE in RO decision).

In a case where the law, and not the evidence, is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Here, the Board finds that there is no basis under the law for the appellant's contention that the RO's June 28, 1994, rating decision was clearly and unmistakably erroneous in assigning an effective date of June 7, 1990, for the award of service connection for the cause of the Veteran's death. Dismissal of the motion alleging CUE in the June 28, 1994 rating decision is therefore warranted.

As a final matter, the Board notes that to the extent the appellant's August 2009 statement was an attempt to file a claim for an earlier effective date for the award of service connection for the cause of the Veteran's death, the Board is precluded as a matter of law from addressing this claim on direct appeal.  This is so because the issue was raised via an impermissible freestanding earlier effective date claim that was filed after the prior decision establishing the effective date of the award of service connection became final. See Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date after the decision assigning the effective date has become final).  Here, the decision assigning the effective date became final on the date stamped on the face of the Board decision denying the earlier effective date claim on the merits.  38 C.F.R. § 20.1100(a) (2015) (a Board decision is final on the date stamped on the face of the decision).


On November 9, 2000, the President signed into the law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)). The VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where, as here, undisputed facts render a claimant ineligible for the benefit claimed and further factual development could not lead to an award. VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004). Further, the provisions of the VCAA are not applicable to CUE motions. See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)). In Livesay, the Court noted that allegations of CUE are not conventional appeals and are fundamentally different from other kinds of action in the VA adjudicative process. Because the Veteran is not pursuing a claim for benefits, but rather is collaterally attacking a prior final decision, the duties to notify and assist as set forth in the VCAA are not applicable. 15 Vet. App. at 178-79.


ORDER

The motion alleging CUE in the RO's June 28, 1994, rating decision that assigned an effective date of June 7, 1990, for the grant of service connection for the cause of the Veteran's death is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


